Name: 2004/910/ec Council Decision of 26 April 2004 on the conclusion of the Agreements in the form of an Exchange of Letters between the European Community and, of the one part, Barbados, Belize, the Republic of the Congo, Fiji, the Cooperative Republic of Guyana, the Republic of CÃ ´te d'Ivoire, Jamaica, the Republic of Kenya, the Republic of Madagascar, the Republic of Malawi, the Republic of Mauritius, the Republic of Surinam, Saint Christopher and Nevis, the Kingdom of Swaziland, the United Republic of Tanzania, the Republic of Trinidad and Tobago, the Republic of Uganda, the Republic of Zambia and the Republic of Zimbabwe and, of the other part, the Republic of India on the guaranteed prices for cane sugar for the 2003/2004 and 2004/2005 delivery periods
 Type: Decision
 Subject Matter: Asia and Oceania;  prices;  economic geography;  European construction;  beverages and sugar
 Date Published: 2004-12-31

 31.12.2004 EN Official Journal of the European Union L 391/1 COUNCIL DECISION of 26 April 2004 on the conclusion of the Agreements in the form of an Exchange of Letters between the European Community and, of the one part, Barbados, Belize, the Republic of the Congo, Fiji, the Cooperative Republic of Guyana, the Republic of CÃ ´te d'Ivoire, Jamaica, the Republic of Kenya, the Republic of Madagascar, the Republic of Malawi, the Republic of Mauritius, the Republic of Surinam, Saint Christopher and Nevis, the Kingdom of Swaziland, the United Republic of Tanzania, the Republic of Trinidad and Tobago, the Republic of Uganda, the Republic of Zambia and the Republic of Zimbabwe and, of the other part, the Republic of India on the guaranteed prices for cane sugar for the 2003/2004 and 2004/2005 delivery periods (2004/910/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Economic Community, and in particular Article 133, in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) Implementation of Protocol 3 on ACP Sugar attached to Annex V to the ACP-EC Partnership Agreement (1) and of the Agreement between the European Community and the Republic of India on cane sugar (2) is carried out, in accordance with Article 1(2) of each, within the framework of the management of the common organisation of the sugar market. (2) It is appropriate to approve the Agreements in the form of an Exchange of Letters between the Community and, of the one part, the States referred to in the Protocol and, of the other part, the Republic of India on the guaranteed prices for cane sugar for the 2003/2004 and 2004/2005 delivery periods, HAS DECIDED AS FOLLOWS: Article 1 The Agreements in the form of an Exchange of Letters between the European Community and, of the one part, Barbados, Belize, the Republic of the Congo, Fiji, the Cooperative Republic of Guyana, the Republic of CÃ ´te d'Ivoire, Jamaica, the Republic of Kenya, the Republic of Madagascar, the Republic of Malawi, the Republic of Mauritius, the Republic of Surinam, Saint Christopher and Nevis, the Kingdom of Swaziland, the United Republic of Tanzania, the Republic of Trinidad and Tobago, the Republic of Uganda, the Republic of Zambia and the Republic of Zimbabwe and, of the other part, the Republic of India on the guaranteed prices for cane sugar for the 2003/2004 and 2004/2005 delivery periods are hereby approved on behalf of the Community. The texts of the agreements are attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person empowered to sign the Agreements referred to in Article 1 in order to bind the Community. Done at Luxembourg, 26 April 2004. For the Council The President J. WALSH (1) OJ L 317, 15.12.2000, p. 27. (2) OJ L 190, 23.7.1975, p. 35.